Exhibit 10.18

 

 

AMENDMENT SIX TO SOFTWARE DEVELOPMENT AGREEMENT

 

This Amendment Six ("Amendment Six") to the Software Development Agreement is
made as of this 7th day of September, 2017 (the "Effective Date"), by and
between Pala Interactive Canada, Inc. (formerly RealTime Edge Software Inc.)
("PALA") and Club Services, Inc. as successor-in-interest to Centaurus Games,
LLC ("CSI") (collectively referred to as the "Parties").

 

WHEREAS, the Parties hereto entered into a Software Development Agreement dated
as of September 16, 2008 (the "Original Agreement"), as amended by that certain
Amendment One to the Software Development Agreement dated as of September 12,
2011, that certain Amendment Two to the Software Development Agreement dated as
of March 29, 2012, that certain Amendment Three to the Software Development
Agreement dated as of August 28, 2013, that certain Amendment Four to the
Software Development Agreement dated as of April 24, 2014, that certain
Amendment Five to the Software Development Agreement dated as of December 20,
2016 (collectively, the "Agreement"); and

 

WHEREAS, the Parties hereto desire to migrate CSI's subscription game model
known as ClubWPT.com to PALA's HTML5 poker code base and extend the Term of the
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1.Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Agreement. In addition, the following terms will
have the following meanings:

 

"HTML5 Code Base" means the web and downloadable poker subscription product
developed by Pala and built with:

 

(a)HTMLS poker use interface;

(b)Pala Java back office platform and related web services; and

(c)MySql database.

 

"Original Product" means the online gaming software defined as the "Product" in
the Agreement.

 

2.Term/Upon Termination. Section 8.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

"8.1 This Agreement shall expire three (3) years after the Effective Date of
Amendment Five (i.e., on December 20, 2019). Upon expiration of the Term, CSI
may request extension of the Term for an additional one (1) year upon terms
mutually agreed by the Parties by serving written notice to PALA at least ninety
(90) days prior to the expiration of the then-existing Term. Such extension will
require mutual agreement of the Parties. Upon expiration or any earlier
termination of this Agreement, upon CSI's election, PALA shall deliver or cause
to be delivered to CSI the Source Code and Additional Codes for the Original
Product as described in Section 6 of the Agreement, as well as the HTMLS ClubWPT
Source Code (as defined below). For greater certainty, it is confirmed that
neither the source code for the HTMLS Code Base nor the HTMLS ClubWPT Source
Code are required to be deposited in escrow pursuant to Section 6 of the
Original Agreement, and the HTMLS Code Base will not be delivered or caused to
be delivered to CSI upon expiration or any earlier termination of the
Agreement."

 

 

 

 



 1 

 

 

 

3.HTMLS Development and Migration.

 

(a)Pursuant to Section 2.3 of the Agreement, and subject to the following
provisions of this section, the Parties acknowledge and agree that PALA shall
develop source code for the HTMLS poker table user interface for ClubWPT.com
("HTMLS ClubWPT Source Code") and thereafter migrate CSl's ClubWPT.com game
model to PALA's HTMLS Code Base (the "HTMLS Migration"). It is understood and
agreed that PALA owns the HTMLS Code Base and all intellectual property rights
therein and all rights to any modifications, improvements, upgrades,
enhancements or other changes thereto, and CSI will own the HTMLS ClubWPT Source
Code and all intellectual property rights therein and all rights to any
modifications, improvements, upgrades, enhancements or other changes thereto.
During the Term of the Agreement, PALA will license to CSI, on a non-exclusive,
non-sublicenseable, non-transferrable (subject to Section 11.7 of the Original
Agreement), royalty-free basis, the right to use the HTMLS Code Base to operate
the ClubWPT.com game model. PALA shall use commercially reasonable efforts to
complete the HTMLS Migration by October 16, 2017.

 

(b)From and after completion of the HTMLS Migration, it is understood and agreed
that Section 2.2 of the Agreement (which, for greater certainty, was amended by
Amendment Five described above) will apply and will be deemed to apply to
Maintenance and Reporting Support with respect to the HTMLS Code Base instead of
the Original Product, and CSI shall pay PALA a Monthly Fee totaling Six Thousand
Six Hundred Sixty Six U.S. Dollars and Sixty Seven Cents ($6,666.67 USO) per
month, payable as outlined by Section 2.2 of the Agreement.

 

(c)Upon completion of the HTMLS Migration, the second sentence of Section 2.2 of
the Agreement will be deleted and be of no further application.



 

(d)Pursuant to Section 2.3 of the Agreement, the Parties acknowledge and agree
that CSI shall pay PALA for the development of the HTMLS ClubWPT Source Code in
the amount of Thirty Five Thousand U.S. Dollars ($35,000 USD) per month, payable
in advance on the first day of each month within thirty (30) days after receipt
of an invoice.

 

 

 

 



 2 

 

 

4.Termination Rights. Sections 8.2 and 8.3 of the Agreement are hereby deleted
in their entirety and replaced with the following:

 

"8.2 Upon expiration or termination of the current Term for any reason, in the
event this Agreement is extended thereafter (whether through extension,
amendment, renewal or otherwise) (an "Extended Term"), CSI will have the right,
at any time during such Extended Term, to terminate this Agreement for
convenience upon six (6) months written notice to PALA for any reason or no
reason.

 

8.3 During any Extended Term, this Agreement may be terminated for convenience
by PALA upon twelve (12) months written notice to CSL"

 

5.Counterparts. This Amendment Six may be executed in one or more counterparts,
each of which shall be deemed an original. Facsimile or electronic signatures
shall be deemed originals.

 

6.No Other Changes. Except as otherwise set forth herein, no other changes,
amendments or modifications are made to the Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment Six as
of the date and year first written above.

 



 







Pala Interactive Canada, Inc. (“PALA”)   Club Services, Inc. (“CSI”)       By:
/s/ Jim Ryan                           By: /s/ Adam Pliska                  
Name: Jim Ryan   Name: Adam Pliska Its: President & CEO   Its: CEO/President



 

 

 

 

 3 

